Case 2:18-cv-02421-JFW-E Document 243-22 Filed 03/04/19 Page 1 of 5 Page ID #:6617




                             Exhibit T
                    Case
                  Case   2:18-mc-00095-JFW-E
                       2:18-cv-02421-JFW-E   Document
                                           Document    28 Filed
                                                    243-22 Filed07/17/18
                                                                 03/04/19 Page
                                                                           Page12ofof45 Page
                                                                                         PageIDID#:123
                                                                                                  #:6618




                      1 BOIES SCHILLER FLEXNER LLP
                        David K. Willingham (State Bar No. 198874)
                      2  dwillingham@bsfllp.com
                        725 South Figueroa Street, Floor 31
                      3 Los Angeles, California 90017-5524
                        Phone: (213) 629-9040
                      4 Fax: (213) 629-9022
                      5
                      6
                      7 Counsel for Plaintiffs
L L P




                      8                   UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
F L E X N E R




                      9
                     10 BROIDY CAPITAL MANAGEMENT                  Case No. 2:18-mc-00095-ODW-PLA
                        LLC and ELLIOTT BROIDY,
                     11                                            (to be related to Case No. 2:18-cv-
                                  Plaintiffs,                      02421-JFW-E)
S C H I L L E R




                     12
                                                                   NOTICE OF RELATED CIVIL
                     13          v.                                CASES
                     14                                            [Local Rule 83-1.3]
                          JOSEPH ALLAHAM,
                     15
B O I E S




                                      Defendant.
                     16
                     17
                     18
                     19
                     20
                     21
                     22
                     23
                     24
                     25
                     26
                     27
                     28

                          TO t
                    Case
                  Case   2:18-mc-00095-JFW-E
                       2:18-cv-02421-JFW-E   Document
                                           Document    28 Filed
                                                    243-22 Filed07/17/18
                                                                 03/04/19 Page
                                                                           Page23ofof45 Page
                                                                                         PageIDID#:124
                                                                                                  #:6619




                      1         In accordance with Local Rule 83-1.3, Plaintiffs Elliott Broidy and Broidy
                      2 Capital Management (“BCM”) (collectively, “Plaintiffs”), file the instant Notice of
                      3 Related Civil Cases. The following cases “arise from the same or a closely related
                      4 transaction happening, or event” (L.R. 83-1.3.1(a)), “call for determination of the
                      5 same or substantially related or similar questions of law and fact,” (L.R. 83-1.3.2(b)),
                      6 and “would entail substantial duplication of labor if heard by different judges.” (L.R.
                      7 83-1.3.2(c)):
L L P




                      8        1. Broidy Capital Management, LLC et al v. State of Qatar et al, United States
F L E X N E R




                      9           District Court Case No. 2:18-cv-02421-JFW-E (the “Qatar litigation”). This
                     10           case concerns claims by Elliott Broidy against the State of Qatar and its agents
                     11           for hacking his emails and disseminating to the press. (See Qatar litigation,
S C H I L L E R




                     12           ECF No. 47.) In connection with the Qatar litigation, Plaintiffs served third-
                     13           party subpoenas for documents and a deposition on Joseph Allaham, a New
                     14           York resident. When Mr. Allaham failed to timely object or respond to the
                     15           document subpoena, Plaintiffs moved in the Southern District of New York to
B O I E S




                     16           compel his compliance with the Subpoena. Judge Katherine Forrest of that
                     17           Court granted Plaintiffs’ motion to compel. (See Broidy Capital Management
                     18           LLC et al v. Joseph Allaham, United States District Court Case No. 1:18-mc-
                     19           00240-KBF (“the Allaham litigation”), ECF No. 1.) Judge Forrest then issued
                     20           a provisional Attorneys Eyes Only “until such time as Judge John F. Walter
                     21           has an opportunity to rule on a more permanent protective order in the
                     22           underlying action.” (Allaham litigation, ECF No. 4.) Judge Forrest presided
                     23           over continuing disputes regarding the subpoenas. (Allaham litigation, ECF
                     24           Nos. 10, 15.) On July 5, 2018, Judge Forrest transferred further proceedings
                     25           in that miscellaneous action to this Court, finding that the “issuing court (in
                     26           the Central District of California) has already granted a stay that carved out
                     27           respondent here, and that court will be adjudicating a number of issues arising
                     28           from the facts that underlie the parties’ disputes here.” (Allaham litigation,

                                                                 -1-
                          TO
                    Case
                  Case   2:18-mc-00095-JFW-E
                       2:18-cv-02421-JFW-E   Document
                                           Document    28 Filed
                                                    243-22 Filed07/17/18
                                                                 03/04/19 Page
                                                                           Page34ofof45 Page
                                                                                         PageIDID#:125
                                                                                                  #:6620




                      1           ECF No. 19.)
                      2
                      3        2. Broidy Capital Management LLC et al v. Joseph Allaham, United States
                      4           District Court Case No. 2:18-mc-00095-ODW-PLA. The Allaham litigation is
                      5           the result of the transfer by Judge Forrest of the Southern District of New
                      6           York of the miscellaneous action initiated in that court to enforce third-party
                      7           subpoenas issued by Plaintiffs in the Qatar litigation to Joseph Allaham. The
L L P




                      8           only issue in the Allaham litigation is whether Mr. Allaham properly complied
F L E X N E R




                      9           with his discovery obligations in the Qatar litigation.
                     10        The Qatar and Allaham litigations are related because they arise from the same
                     11 facts, involve the same issues of law, and would entail duplication of labor if heard by
S C H I L L E R




                     12 different judges. Plaintiffs issued the subpoenas at issue in the Allaham litigation to
                     13 obtain discovery central to the Qatar litigation. Allaham was an associate and
                     14 business partner of Nicolas D. Muzin, a Defendant in the Qatar litigation, in their
                     15 work together for the State of Qatar. See Ben Schreckinger, “Key Figures in Gulf
B O I E S




                     16 Crisis sever ties with Qatar,” Politico, June 6, 2017. In addition to the common
                     17 nucleus of facts, the legal issues raised to date in the Allaham litigation concerning the
                     18 proper scope of discovery overlap with those raised by the State of Qatar in the Qatar
                     19 litigation. (Allaham litigation, ECF. No. 2.) In both litigations, the State of Qatar has
                     20 asserted that all communications and documents held by any contractors for the State
                     21 of Qatar – including by Mr. Allaham – are subject to the protections of the Vienna
                     22 Convention on Diplomatic Relations and the Vienna Convention on Consular
                     23 Relations. See Vienna Convention on Diplomatic Relations, art. 24, Apr. 18, 1961, 23
                     24 U.S.T. 3227, 500 U.N.T.S. 95; Vienna Convention on Consular Relations, art. 33,
                     25 Apr. 24, 1963, 21 U.S.T. 77, 596 U.N.T.S. 261. Those issues already have been fully
                     26 briefed in the Qatar litigation and are set for hearing on July 30. (Qatar litigation,
                     27 ECF No. 80.) Finally, any questions of the relevance of Mr. Allaham’s discovery
                     28 raised in connection with the Allaham litigation necessarily will be dependent on the

                                                                -2-
                          TO
                    Case
                  Case   2:18-mc-00095-JFW-E
                       2:18-cv-02421-JFW-E   Document
                                           Document    28 Filed
                                                    243-22 Filed07/17/18
                                                                 03/04/19 Page
                                                                           Page45ofof45 Page
                                                                                         PageIDID#:126
                                                                                                  #:6621




                      1 scope of relevance in the Qatar litigation.
                      2        Because of the above circumstances, any effort at litigating these matters
                      3 separately will create a substantial duplication of labor if heard by different judges.
                      4                                      CONCLUSION
                      5         For the reasons set forth above, the Qatar litigation and Allaham litigation
                      6 should be deemed Related Civil Cases and consolidated before the same Judge.
                      7
L L P




                      8                                    Respectfully submitted,
F L E X N E R




                      9 Dated: July 17, 2018               BOIES SCHILLER FLEXNER LLP
                     10                                    By:    /s/ David K. Willingham
                     11                                           DAVID K. WILLINGHAM
                                                                  Counsel for Plaintiffs
S C H I L L E R




                     12
                     13
                     14
                     15
B O I E S




                     16
                     17
                     18
                     19
                     20
                     21
                     22
                     23
                     24
                     25
                     26
                     27
                     28

                                                                 -3-
                          TO
